Exhibit 10.1

MAXWELL TECHNOLOGIES, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made as of this 2nd day of April
2007, by and between MAXWELL TECHNOLOGIES, INC. a Delaware corporation,
(“Company”) and George Kreigler, SVP, Maxwell Technologies, Inc. (“Executive”).
The parties agree with each other as follows:

1. Term of Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby agrees to employ Executive, and Executive agrees
to be employed by the Company, for the period commencing on the date of this
Agreement and ending on the first to occur of (i) the date on which Executive
first qualifies for or elects to receive retirement benefits in accordance with
the Company’s normal retirement policies and (ii) the date on which this
Agreement is terminated by either the Company or Executive pursuant to any
subsection of Section 4 hereof.

2. Duties of Executive.

(a) Executive shall serve as the Senior Vice President, Maxwell Technologies,
Inc. with the responsibility for World Wide Boostcap Operations of the Company.
In such capacities, Executive shall report to the CEO of the Company and
Executive shall perform the duties and render the services for and on behalf of
the Company associated with the positions he shall hold and as may be set forth
from time to time in resolutions of, or other directives issued by, the CEO

(b) Executive agrees to perform such duties and render such services to the best
of his ability, devoting thereto his entire professional time, attention and
energy exclusively to the business and affairs of the Company and its
affiliates, as its business and affairs now exist and as they hereafter may be
changed, and shall not during the term of his employment hereunder be engaged in
any other business activity, whether or not such business activity is pursued
for gain or profit; provided, however, that Executive may serve (i) on civic or
charitable boards or committees and (ii) with the prior written approval of the
Board, boards of corporations or business enterprises, in each case so long as
such activities do not interfere with the performance of Executive’s obligations
under this Agreement.

3. Compensation of Executive. As compensation for the services to be performed
under this Agreement:

(a) Base Salary. Effective as of the date of this Agreement, Executive shall be
paid a base salary at the initial annual rate of $255,000, payable in
installments consistent with the Company’s payroll practices, and subject to
normal; withholding. Executive’s base salary shall be reviewed annually prior to
each anniversary of this Agreement by the Board or its Compensation Committee
and if the Board or Committee determines, in its discretion, that Executive’s
base salary is to be increased, such increase shall be effective as of such
anniversary date.



--------------------------------------------------------------------------------

(b) Annual Bonus. Executive shall be entitled to an annual bonus which shall be
determined as provided in this subsection (b):

(i) The Board will set specific financial performance targets and the amount of
Executive’s bonus will range $0 to a maximum amount equal to 50% of Executive’s
annual base salary as in effect for such fiscal year (with a target bonus of 50%
of the then effective base salary) depending on the CEO’s determination of
Executive’s success in achieving the specified targets. The financial
performance targets for fiscal year 2007 will be established as part of the
Company’s annual financial plan.

(ii) The bonus payable to Executive for each fiscal year, if any is due, shall
be paid to Executive, subject to normal withholding, promptly after the
completion of the audit of the Company’s financial statements for such fiscal
year.

(c) Options and Restricted Stock. Executive is eligible for, and has received,
the grant of restricted stock under the Company’s equity incentive plans. The
Board or its Compensation Committee will from time to time consider making
additional grants to Executive, but the Company shall not be obligated to make
any particular grant or grants thereof.

(d) Benefits. Executive shall be entitled to participate in the Company’s
insurance, health, life insurance, long term disability, dental and medical, and
automobile programs as the same may exist from time to time on the terms and
conditions applicable to other senior officers of the Company. Nothing in this
Agreement shall preclude the Company from terminating or amending any employee
benefit plan or program from time to time. The Company will reimburse Executive
for the reasonable cost of an annual physical examination, if Executive elects
to have the same. If the Executive waives his benefits due to coverage through
other means, the Company will pay the Executive an additional sum roughly equal
to the cost savings to the Company.

(e) Vacation. Executive shall be entitled to vacation according to the
prevailing rules in effect during this employment contract. Such vacation shall
be taken at such times as the Company and Executive shall mutually agree, acting
reasonably, having regard to the performance of Executive’s essential duties to
the Company pursuant to the terms of this Agreement. Executive may accumulate
unused vacation time from year to year to the extent permitted under the
Company’s vacation policy for executives as in effect from time to time.

(f) Expenses. Executive shall be reimbursed for all travel and other reasonable
out-of-pocket expenses actually incurred by him in connection with the
performance of his duties hereunder, subject the Company’s expense reimbursement
policies as in effect from time to time and to the receipt by the Company of
receipts and statements in a form reasonably satisfactory to it.

 

2



--------------------------------------------------------------------------------

4. Termination.

(a) Termination by the Company for Cause. Notwithstanding anything to the
contrary herein contained, the Company may terminate immediately the employment
of Executive without notice and without pay in lieu of notice:

(i) if Executive commits an act of theft, fraud or material dishonesty or
misconduct involving the property or affairs of the Company or the carrying out
of Executive’s duties; or

(ii) if Executive commits a material breach or material non-observance of any of
the terms or conditions of this Agreement provided that Executive is given
written notice of any such breach or non-observance and fails to remedy the same
within 15 days of receipt of such notice; or

(iii) if Executive is convicted of a felony; or

(iv) if Executive refuses or fails to implement any reasonable directive issued
by the Company’s Board of Directors and Executive fails to remedy the refusal or
failure within 15 days of receipt of written notice thereof; or

(v) if Executive or any member of his family makes any personal profit arising
out of or in connection with a transaction to which the Company or any of its
subsidiaries is a party or with which it is associated without making disclosure
to and obtaining prior written consent of the Company.

Upon the termination of Executive’s employment pursuant to this Subsection (a),
this Agreement and the employment of Executive hereunder shall be wholly
terminated. Upon any such termination, Executive shall have no claim against the
Company in respect of his employment for damages or otherwise except in respect
of payment of base salary earned, due and owing and unused vacation time to the
date of termination.

(b) Termination by the Company Without Cause. Notwithstanding anything herein to
the contrary, the Company may terminate Executive’s employment hereunder at any
time, for any reason or no reason, on not less than 30 days’ prior written
notice. In the event of termination pursuant to this Subsection (b), Executive
will be paid an amount equal to one half of Executive’s annual base salary in
effect on the date of such termination of employment. Such amount will be paid
in equal monthly installments following the date of termination of employment.

In addition, notwithstanding anything to the contrary contained herein or in the
applicable stock option agreements or restricted stock grants, all of the stock
options and restricted stock grants then held by Executive shall continue to
vest in accordance with their terms until the six month anniversary of the date
the Company terminates Executive’s employment under this subsection (b) and
shall be exercisable to the extent so vested by Executive on or prior to the
60th day following such anniversary date of termination.

 

3



--------------------------------------------------------------------------------

(c) Termination by Executive. Executive may terminate his employment hereunder
at any time, for any reason, upon the giving of not less than 15 days’ prior
written notice to the CEO. In the event of termination by Executive under this
clause (c), Executive shall be entitled to receive only his base salary and
unused vacation time due him through the effective date of termination. Upon the
termination of Executive’s employment pursuant to this Subsection (c), this
Agreement and the employment of Executive hereunder shall be wholly terminated.
Upon any such termination, Executive shall have no claim against the Company in
respect of his employment for damages or otherwise except in respect of payment
of base salary earned, due and owing and unused vacation time to the date of
termination.

(d) Termination by the Company Due to Death or Disability. The employment of
Executive shall, at the option of the Company, terminate immediately in the
event of his death or permanent disability, in which case notice in writing from
the Company shall be sent to Executive or his legal representative. In the event
of termination under this clause (d), in addition to any disability benefit
coverage to which he may be entitled under any disability insurance programs
maintained by the Company in which he is a participant, Executive will be paid
an amount equal to six months salary at Executive’s annual base salary rate as
in effect on the date of the termination under this clause (d). Except as
provided in the preceding sentence, Executive shall be entitled to no additional
compensation under this Agreement following the date of termination under this
clause (d), other than base salary earned but not paid, and unused vacation time
accrued, through the date of termination. For purposes of this Agreement
“permanent disability” shall mean an illness, disease, mental or physical
disability or other causes beyond Executive’s control which makes Executive
incapable of discharging his duties or obligations hereunder, or causes
Executive to fail in the performance of his duties hereunder, for six
consecutive months, as determined in good faith by the Board based on a report
of a physician selected in good faith by the CEO.

(e) Termination by Executive Upon a Change of Control. In the event that (x) a
Change of Control (as hereinafter defined) occurs and (y) at any time prior to
the third anniversary of such Change of Control a Triggering Event (as
hereinafter defined) shall occur, then unless the Executive shall have given his
express written consent to the contrary, Executive may, upon 30 days written
notice to the Company, terminate his employment hereunder. In such event
Executive shall be entitled to the following:

(i) Following the date of the Triggering Event, Executive shall be paid two cash
payments, each to be equal to one half of the Executive’s annual base salary in
effect on the date of the Triggering Event, with the first of such payment to be
paid within 30 days of the Triggering Event and the second of such payments to
be paid on the six month anniversary of the date of the Triggering Event, in
each case subject to normal withholding.

(ii) As of the date of the Triggering Event, notwithstanding the vesting
schedule of any stock options or restricted stock grants then held by Executive,
all stock options and restricted stock grants then held by Executive shall
thereupon become fully vested; and

 

4



--------------------------------------------------------------------------------

(iii) For a six months period following the date of the Triggering Event,
Executive shall be provided with employee benefits substantially identical to
those to which Executive was entitled immediately prior to the Triggering Event,
subject to any changes or modifications (including reductions or terminations)
to the Company’s employee benefit and welfare plans that are made generally for
all of the Company’s senior executives.

In the event that the benefits provided for in this Subsection 4(e) to be paid
Executive constitute “parachute payments” within the meaning of section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and will be subject
to the excise tax imposed by Section 4999 of the Code, then Executive shall
receive (a) a payment from the Company sufficient to pay such excise tax and
(b) an additional payment from the Company sufficient to pay the Federal and
California income tax arising from the payment made under clause (a) of this
sentence. Unless the Company and Executive otherwise agree, the determination of
Executive’s excise tax liability and the Federal and California income tax
resulting from the payment under clause (a) above shall be made by the Company’s
independent accountants (the “Accountants”), whose determination shall be
conclusive and binding upon the Company and Executive for all purposes. For
purposes of making the calculations required by this Subsection 4(e), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on interpretations of the Code for which there is
a “substantial authority” tax reporting position. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make the determinations required
by this Subsection 4(e). The Company shall bear the expenses of the Accountants
under this Subsection 4(e).

For purposes of this Subsection 4(e):

(a) Change of Control” means the occurrence of any one of the following: (i) any
transaction or series of transactions (as a result of a tender offer, merger,
consolidation or otherwise) that results in any person, entity or group acting
in concert, acquiring “beneficial ownership” (as defined in rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of such percentage of
the aggregate voting power of all classes of common equity stock of the Company
as shall exceed 50% of such aggregate voting power; or (ii) a merger or
consolidation of the Company, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
voting power represented by the voting securities of the Company or such entity
outstanding immediately after such merger or consolidation; or (iii) the
shareholders approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all, or substantially
all, of the Company’s assets (other than in connection with a sale or
disposition to subsidiaries of the Company or in connection with a
reorganization or restructuring of the Company); or (iv) there occurs a change
in the composition of the Board as a result of which fewer than a majority of
the directors are Incumbent Directors (as hereinafter defined). “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the Commencement

 

5



--------------------------------------------------------------------------------

Date or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors casting
votes at the time of such election or nomination.

(b) “Triggering Event” means any of the following: (i) the termination by the
Company without Cause of Executive’s employment pursuant to Subsection 4(b)
hereof; (2) the reduction of Executive’s annual base salary or annual incentive
bonus formula from that in effect on the date of the Change of Control; (3) the
removal of Executive as the Company’s Senior Vice President or a reduction in
his duties and responsibilities; or (4) the relocation of Executive’s principal
place of employment to a location outside San Diego County, California.

(f) Payments. Any amounts payable to Executive under this Section 4 shall be
paid, unless otherwise specified hereunder, within 30 days of the date the
payment obligation accrues and shall be subject to normal withholding.

(g) Exclusive Rights. In connection with any termination under Subsection 4(b)
or 4(e), Executive shall have no claim against the Company in respect of his
employment for damages or otherwise except in respect of the payments and other
provisions specified in such Subsections.

(h) Cooperation. Upon any termination of employment by the Company or by
Executive hereunder, Executive shall cooperate with the Company, as reasonably
requested by the Company, to effect a transition of Executive’s responsibilities
and to ensure that the Company is aware of all matters being handled by
Executive.

5. Resolution of Disputes. The parties recognize that claims, controversies and
disputes may arise out of this Agreement with respect to Executive’s employment,
termination of employment, or other terms of this Agreement or based on common
law or statute, either during the existence of the employment relationship or
afterwards. The parties agree that should any such claim, controversy or dispute
arise, the parties will use their best efforts to resolve such dispute
informally, between them. In the event that any such claim, controversy or
dispute between Company and Executive cannot be resolved within thirty (30) days
after either party first gives notice in writing that any such claim,
controversy or dispute exists, either party may then refer the matter to
arbitration before JAMS/ENDISPUTE pursuant to its rules for resolution of
employment disputes.

The parties hereby agree that referral to arbitration shall be the sole recourse
of either party under this Agreement with respect to any such claim, controversy
or dispute and that the decision of the arbitrator shall be binding on the
parties in accordance with applicable law; provided, however, that nothing in
this Section 5 shall be construed as precluding either party from bringing an
action for injunctive relief or other equitable relief. The parties shall keep
confidential the existence of each such the claim, controversy or dispute from
third parties (other than arbitrator), and the determination thereof, unless
otherwise required by law. Except as provided in the following sentence, such
decision rendered by the arbitrator shall be final and conclusive and may be
entered in any court having jurisdiction thereof as a basis of judgment and of
the issuance of execution for its collection. In rendering his or her decision,
the arbitrator

 

6



--------------------------------------------------------------------------------

shall be bound to follow California or Federal law, as applicable, in the same
manner as would a court of law. Any claim that the arbitrator made a mistake or
error in determining or applying the appropriate law shall be subject to
judicial review.

The parties further agree that the party prevailing in the arbitration shall be
entitled to its reasonable attorney’s fees and that the arbitration itself shall
take place within the County of San Diego, California, and that the internal
laws of the State of California shall apply.

6. General Obligations of Executive.

(a) Executive agrees and acknowledges that he owes a duty of loyalty, fidelity
and allegiance to act at all times in the best interests of the Company, to not
knowingly become involved in a conflict of interest and to not knowingly do any
act or knowingly make any statement, oral or written, which would injure the
Company’s business, its interest or its reputation unless required to do so in
any legal proceeding by a competent court with proper jurisdiction.

(b) Executive agrees to comply at all times with all applicable policies, rules
and regulations of the Company, including, without limitation, the Company’s
policy regarding trading in the Common Stock, as is in effect from time to time.

7. No Solicitation. Executive agrees that in the event he is no longer employed
by the Company, for any reason, he shall not hire, solicit or otherwise cause to
be solicited for employment elsewhere, either directly or indirectly, for a
period of one year from his termination of employment, any employee, officer or
director of the Company or any individual who chooses not to join the Company,
provided that Executive participated actively in the recruiting of such
individual.

8. Non-competition. Executive agrees that for a period of one year following
termination of his employment with the Company for any reason, he will not, nor
will he permit any entity or other person under his control to, directly or
indirectly, own, manage, operate or control, or participate in the ownership,
management, operation or control of, or be connected with or have any interest
in, as a shareholder, director, officer, employee, agent, consultant, partner,
creditor or otherwise, any business or activity which is competitive with any
business or activity engaged in by the Company or any of its subsidiaries or
affiliates anywhere within (i) the State of California, or (ii) any other state
of the United States and the District of Columbia in which the Company engages
in or has engaged in business during the past five years.

9. Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and contains all agreements between them with the exception of the 2005
Omnibus Plan (and any stock option agreements and restricted stock grants issued
thereunder) the other employee benefit and welfare programs maintained by the
Company, and the Invention and Secrecy Agreement dated the date of this
Agreement signed by Executive, which are supplementary to this Agreement and are
each deemed to be incorporated herein by reference. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied in this Agreement, and that no agreement,
statement or promise

 

7



--------------------------------------------------------------------------------

not contained in this Agreement shall be valid or binding. Except for the other
agreements, plans and programs referred to in this Section 9, this Agreement
also supersedes any and all other agreements and contracts whether verbal or in
writing relating to the subject matter hereof.

10. Amendment. Except as otherwise specifically provided herein, the terms and
conditions of this Agreement may be amended at any time by mutual agreement of
the parties; provided that before any amendment shall be valid or effective, it
shall have been reduced to writing and signed by the CEO on behalf of the
Company and by Executive.

11. Invalidity. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect its other provisions, and this contract shall
be construed in all respects as if such invalid or unenforceable provision has
been omitted.

12. Binding Nature. Executive’s rights and obligations under this Agreement
shall not be assignable, transferable or delegable by assignment or otherwise,
and any purported assignment, transfer or delegation thereof shall be void. This
Agreement shall inure to the benefit of, and be enforceable by, any purchaser of
substantially all of the Company’s assets, any corporate successor to the
Company or any assignee thereof.

13. Assistance in Litigation. Executive shall, during and after termination of
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party. Except where Executive is a named
defendant, Executive shall be paid a reasonable hourly fee to be mutually agreed
upon.

14. Indemnification. The Company shall indemnify Executive in accordance with
its standard indemnification policy for offices and directors of the Company and
as required by applicable law.

15. No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Executive may receive from any other source not paid for by the Company.

16. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California except
for Sections 7 and 8 hereof which shall be governed by, and interpreted and
construed in accordance with, the internal laws (without giving effect to choice
of law principles) of the jurisdiction in which either of said Sections is being
sought to be enforced.

17. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and, if given by telegram, telecopy or telex, shall be deemed to have been
validly served, given or delivered when sent, if given by personal delivery,
shall be deemed to have been validly served, given or delivered upon actual
delivery and, if mailed, shall be deemed to have been validly served, given or
delivered three business days after deposit in the United States mail, as
registered or certified mail, with proper postage prepaid and addressed to the
party or parties to be notified, at the following addresses:

 

If to Executive to:

George Kreigler

Telephone: 719-332-9218

If to the Company to:

Maxwell Technologies Inc.

9244 Balboa Avenue

San Diego, California 92123

Attn: Chairman of the Board

Telephone: (858) 503-3300

Fax: (858) 503-3301

 

8



--------------------------------------------------------------------------------

18. Injunctive Relief. The Company and Executive agree that a breach of any term
of this Agreement by Executive would cause irreparable damage to the Company and
that, in the event of such breach, the Company shall have, in addition to any
and all remedies of law, the right to any injunction, specific performance and
other equitable relief to prevent or to redress the violation of Executive’s
duties or responsibilities hereunder.

19. Release. If Executive’s employment hereunder shall terminate under
Subsection 4 (b) or 4(e), Executive agrees, as a condition to his entitlement to
receive the amounts specified in such Subsections to be due to him, to execute
and deliver to the Company a release in the form attached hereto as Exhibit A.
Such release shall be delivered by Executive at the time of termination, but
shall become effective only after Executive has received all payments specified
in this Agreement to be due to him from the Company in respect of his
termination.

 

9



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties to this Agreement may execute this Agreement by signing
any such counterpart.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
2nd day of April, 2007.

 

“Company” MAXWELL TECHNOLOGIES, INC. By:  

/s/ Richard Balanson

  Richard Balanson /s/ George Kreigler George Kreigler

 

10